Citation Nr: 1009151	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  03-00 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for joint pain in the 
wrists, ankles, and knees, to include as secondary to in-
service herbicide exposure.  

2.  Entitlement to service connection for a rash on the neck, 
to include as secondary to in-service herbicide exposure.  

3.  Entitlement to service connection for fatty tumors on 
legs and arms, to include as secondary to in-service 
herbicide exposure.  

4.  Entitlement to compensation for the undescended testicle 
of the Veteran's dependent son, to include as due to in-
service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 2002 and March 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The February 2002 RO decision, in 
pertinent part, denied service connection for fatty tumors on 
legs and arms, joint pain in wrists, ankles and knees, and a 
rash on the neck.  The March 2007 rating decision, in 
pertinent part, denied entitlement to compensation for an 
undescended testicle in the Veteran's dependent son as the 
result of parental exposure to Agent Orange in Vietnam.  

The Veteran was scheduled to appear for a travel board 
hearing at the RO in January 2010; however, the day prior to 
the hearing, he requested to reschedule the hearing as a 
result of severe weather conditions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's VA Form 9, substantive appeal, received at 
the RO in November 2007, he requested to appear for a travel 
board hearing at the RO before a Veterans law Judge.  

The hearing was scheduled for January 7, 2010.  On January 6, 
2010, the day prior to the scheduled hearing, the Veteran 
called the RO and requested to reschedule the January 7, 2010 
hearing because of inclement weather in East Tennessee.  

Despite the Veteran's request that the hearing be rescheduled 
for the April or May 2010 travel board, the claims file was 
returned to the Board.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses. 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In light 
of the Veteran's request, the case is remanded for the 
Veteran to be scheduled for a personal hearing.  Before 
scheduling the hearing, the RO should notify the Veteran of 
his option to participate in a video conference hearing in 
lieu of a personal hearing.

Accordingly, the case is REMANDED for the following action:

The RO should first notify the Veteran of 
his option to appear for a video 
conference hearing in lieu of an in-
person hearing before a Veterans Law 
Judge at the RO.  Then, the RO should 
appropriately schedule the Veteran for 
the hearing before a Veterans Law Judge, 
either at the RO or via video-conference 
per the Veteran's request.  The RO should 
notify the Veteran and his representative 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or in the event the Veteran withdraws his 
hearing request or fails to report for 
the hearing, the claims file should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


